Case 1:20-cv-24487-PCH Document 7 Entered on FLSD Docket 11/06/2020 Page 1 of 1


                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                            Case No. 20-24487-CIV-WILLIAMS

 UNITED STATES OF AMERICA,

       Plaintiff,

 vs.

 APPROXIMATELY $9,854,646.81 SEIZED FROM WELLS
 FARGO ADVISORS ACCOUNT NUMBER 3700-8508 IN THE
 NAME OF KRONOS ENTERPRISES CORP., et al.

      Defendants.
 ____________________________________________/

                    ORDER RECUSING JUDGE AND REASSIGNING CASE

       The undersigned District Judge, to whom the above-styled case has been
 assigned, recuses herself and refers the case to the Clerk of Court for reassignment
 pursuant to 28 U.S.C. § 455.

      DONE AND ORDERED in Chambers in Miami, Florida, this 5th day of
 November, 2020.




        In accordance with the Local Rules for the Southern District of Florida, providing
 for the random and equal allotment of cases, this cause is hereby reassigned to the
 calendar of United States District Judge Paul C. Huck                      .


       All documents for filing in this case shall carry the following case number and
 designation: 20-cv-24487--HUCK                .

       By Order of Court this 5th day of November, 2020.


                                                ANGELA E. NOBLE
                                                Court Administrator/Clerk of Court


                                          By:
                                                Deputy Clerk
